Citation Nr: 0621401	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  04-43 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel


INTRODUCTION

The veteran had active military service from February 1968 to 
February 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 2004 
rating decision by the RO which denied service connection for 
bilateral hearing loss.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In July 1967, the veteran underwent a VA pre-induction 
examination.  Although he denied a medical history of hearing 
loss, audiometer testing revealed bilateral elevated readings 
at 4000 hertz.  He was noted to have pure tone thresholds of 
45 decibels in the right ear and 50 decibels in the left ear.  
His separation examination report reveals that at 4000 hertz, 
the veteran had a pure tone threshold of the right ear of 60 
decibels and the left ear revealed a pure tone threshold of 
10 decibels.  

Based on the facts of this case, there is a question as to 
whether the findings on the pre-induction examination 
represented a hearing loss disability, and if so whether such 
hearing loss disability underwent an increase in severity 
which was beyond the natural progression.  As the Board is 
not competent to address this question, the veteran should be 
scheduled for a VA examination to include an opinion.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  Schedule the veteran for a VA audio 
examination.  Based on examination 
findings, historical records, and medical 
principles, the physician should give a 
medical opinion, with full rationale, as 
to 1) whether the veteran currently has a 
hearing loss disability; 2) Whether the 
evidence shows that the veteran's audio 
studies in 1967 represented a hearing 
loss disability, and if so, did such 
hearing loss undergo an increase in 
severity which was beyond the natural 
progression of the disease.  In 
addressing this question, the examiner 
should pay particular attention to the 
veteran's service discharge examination.  
If the July 1967 service induction 
examination did not indicate hearing 
loss, the examiner should give an opinion 
as to whether any current hearing loss 
was incurred in service.

3.  After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


